Citation Nr: 0525844	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for lumbar strain with 
post-operative residuals of a laminotomy at L3-4.

2.  Entitlement to service connection for cervical strain. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a mood disorder. 

5.  Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln , Nebraska, wherein the RO denied 
service connection for, among other things, lumbar and neck 
strains, PTSD, mood disorder, and multiple sclerosis. 

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a video conference hearing conducted at 
the Lincoln, Nebraska RO.  A copy of the hearing transcript 
has been associated with the claims file. 

While the issues of entitlement to service connection for 
hearing loss, double hernia and diverticulitis secondary to 
PTSD were developed for appellate review, in a March 2005 
statement, the veteran indicated that he did not want to 
pursue the aforementioned issues.  Consequently, these issues 
have been withdrawn and are not before the Board for 
appellate consideration.  38 C.F.R. §§ 20.200, 20.202, 20.204 
(2004).  

(The issues of entitlement to service connection for a mood 
disorder and multiple sclerosis will be addressed in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's lumbar strain with post-operative residuals 
and neck strain are not attributable to his period of 
military service. 

2.  The appellant does not have post-traumatic stress 
disorder (PTSD) as a result of active service.


CONCLUSIONS OF LAW

1.  The veteran's lumbar strain with post-operative residuals 
of an L3-4 laminotomy is not the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The veteran's cervical strain is not the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability, service 
connection may not be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The United States Court of 
Appeals for Veterans Claims has held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Id.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3) (2004)).

With respect to the low back and neck claims, the evidence of 
record consists of the veteran's statements and hearing 
testimony, service medical records and extensive post-service 
private and VA treatment reports, dated from 1997 to 2004. 

The veteran contends, in essence, that his current lumbar and 
neck strains are the result of being knocked off a bunk 
during service. 

Service medical records include April and May 1974 entrance 
and submarine qualification examination reports reflecting 
that the veteran's spine was found to have been "normal."  
Reports of Medical History, dated in April and May 1974, 
reflect that the veteran denied having any recurrent back 
pain.  He indicated that about three or four years 
previously, he had had back and neck trouble, for which he 
had sought treatment in Sioux City, Iowa.  In early May 1974, 
the veteran was seen in sick call with complaints of constant 
back and neck pain for the previous two weeks.  At that time, 
a history of curvature of the spine two years previously was 
noted.  The examining physician entered an impression of old 
[illegible] tear and questionable degenerative disc disease.  
In mid-May 1974, the veteran returned to the clinic and 
complained of having constant and sharp low back pain.  The 
physician recorded an impression of "strain."  In late 
August 1974, the veteran complained of having back and chest 
pain after escape training, and that he had experienced the 
"same" during ladder training.  A physical examination was 
unremarkable.  The veteran was instructed to discontinue 
escape training.  A January 1975 separation examination 
report reflects that the veteran's spine was found to have 
been "normal."

Post-service VA and private medical evidence, dated from 1997 
to 2004, is of record.  A February 1993 private treatment 
report reflects that the veteran gave a history of having had 
back problems since 1978, and that he had undergone an L5-S1 
laminotomy with diskectomy.  These reports also reflect that 
the veteran had pain in his neck and shoulders secondary to 
his multiple sclerosis (see private treatment reports, dated 
in May 1997 and September 2001).  A December 1998 private 
treatment report reflects a diagnosis of neck radiculopathy.  
In addition, a January 1999 private magnetic resonance 
imaging scan of the neck revealed mild degenerative changes 
at C5-6 with C6 radiculopathy on the left.  There was also a 
focal "fat" or hemangioma involving the posterior body and 
right pedicle at T2.  

When examined by VA in March 2004, the VA examiner indicated 
that he had reviewed the veteran's entire claims files, to 
specifically include the veteran's service medical history.  
The examiner indicated that the veteran was not the best of 
historians, and that he was, many times, somewhat vague with 
his responses and dates.  The veteran related that he had not 
sustained any injury to his neck or back while on active 
duty.  Despite the veteran's assertions that he had received 
treatment for his back and neck on several occasions in 
service, the examiner noted that there were only three 
entries in 1974, three of which mentioned back pains, but 
only one referenced neck pain.  The examiner recorded the 
veteran's in-service history with respect to his back and 
neck, which is consistent with that previously reported 
above.  

After a physical evaluation of the spine, the VA examiner 
entered a diagnosis of cervical and lumbosacral mechanical 
neck and back strain.  At the conclusion of the examination, 
the VA examiner opined that while the service medical records 
show three entries in 1974, two of which were for the 
veteran's back and one for the neck, there are no other 
entries from discharge in 1975 until the late 1990's.  In 
addition, the examiner noted that a majority of the veteran's 
more recent documentation with respect to his spine and neck 
were the result of his multiple sclerosis.  Overall, the VA 
examiner concluded that in light of the fact that there were 
only three minimal entries in 1974 relating to the veteran's 
back and neck, combined with a lack of documentation relating 
to the back and neck problems from service discharge in 1975 
until the late 1990's, it would appear less likely that his 
current neck and back problems were related to military 
service.  The examiner supported his conclusion by pointing 
to the dearth of entries relating to the neck and back from 
1975 to 1997.  

The Board finds that service connection for lumbar strain 
with post-operative residuals and neck strain is not 
warranted.  In reaching this conclusion, the Board notes that 
a VA examiner concluded in March 2004 that the veteran's 
current lumbar and neck strains were unrelated to the three 
entries of back and neck pain noted during service in 1974.  
The VA examiner supported his conclusion by stating that 
while there were three brief entries referable to the back 
and neck in 1974, there was a dearth of entries from 
discharge in 1975 until the late 1990's.  The VA examiner 
also bolstered his opinion by stating that the majority of 
the recent clinical findings referable to the low back and 
neck were a result of the veteran's multiple sclerosis.  In 
light of the absence of other evidence of record to 
contradict such medical opinion and without evidence of 
arthritis to a compensable degree within a year of service 
discharge in 1975, the Board gives significant evidentiary 
weight to the VA examiner's conclusion and finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 

The Board notes that the veteran has alleged that he 
currently has lumbar and neck strains that had their onset 
during active service.  As a layperson, the veteran is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, a VA physician, 
who reviewed the entire claims file, with specific attention 
to the veteran's service medical history, has stated that the 
veteran's current lumbar and neck strains are not related to 
clinical findings of neck and back pain in service in 1974.  
Accordingly, his claims for service connection are denied.

As for his PTSD claim, the veteran contends in both written 
statements and hearing testimony that he has PTSD as a result 
of several events during service: (1) being found to be 
psychologically unfit for submarine duty after he had a 
claustrophobic attack during an escape exercise; and (2) 
being physically assaulted and verbally taunted by three 
shipmates aboard the USS Saginaw.  

Service medical and personnel records reflect that upon 
enlistment into the United States Navy, the veteran was found 
to have been psychiatrically "normal" (see April and May 
1974 enlistment and submarine examination reports, 
respectively).  Reports of Medical History, dated in April 
and May 1974, reflect that the veteran denied having any 
depression or excessive worry, frequent trouble sleeping, 
loss of memory or amnesia, nervous trouble of any sort, or 
periods of unconsciousness.  He indicated that he had had 
car, train, sea, or air sickness.  In June 1974, the veteran 
was found fit for submarine duty.  By August 1974, however, 
the veteran was declared "environmentally unadaptable" for 
submarine duty by reason of "nervousness claustrophobia."  
In late September 1974, he was found to have been extremely 
nervous and to have been on Valium for the previous three 
weeks.  In January 1975, the veteran returned to sick bay 
with complaints of being uptight with fellow shipmates.  The 
examining physician reported that the veteran was on Valium.  
At that time, the veteran was noted to have been very shaky 
and to have  requested help.  The veteran related that he did 
not want to get into any trouble on the ship.  In mid-January 
1975, the veteran was seen again for an increase in his 
symptoms.  He was diagnosed as having severe 
anxiety/depression secondary to situation and severe 
adjustment reaction. 

A psychiatric interview questionnaire, dated January 15, 
1975, pertinently reflects that the veteran reported 
suffering from cramps, uneasiness, swing sickness, dizziness, 
car sickness, trouble with eating, vomiting, moodiness, 
temper outbursts, and depressions.  He described his problem 
as "nerves" caused by his Naval service.  The veteran 
requested to be discharged because he felt that it would 
alleviate the source of his problem--his Navy service.  The 
examining physician determined that the veteran was not 
mentally ill, but that he had experienced difficulty 
adjusting to the demands of military service and leadership.  
The physician recommended that the veteran be 
administratively discharged based on progressive severity of 
his psychiatric disabilities.  A January 1975 discharge 
examination report reflects that the veteran was found to 
have been psychiatrically "normal."

Post-service private and VA treatment reports, dated from 
1997 to 2004, reflect that in the late 1990's, the veteran 
was diagnosed as having a mild mood disorder as a result of 
the death of his sister and depression (see private treatment 
reports, dated in November 1998 and July 2000 and May 2002, 
respectively).  Upon evaluation by VA in November 2003, the 
examiner noted that he had reviewed the claims files.  The 
veteran's stressors were reported and are consistent with 
that previously noted in the decision herein.  The VA 
examiner noted that the veteran was fairly well phrased in 
his understanding of PTSD because he had been employed at a 
VA PTSD clinic for five years.  The veteran denied having any 
flashbacks.  He reported that he had intrusive recollections 
a couple of times a week about a harassment incident by other 
fellow military personnel.  However, he was unable to 
pinpoint the frequency of the dreams.  The examiner related 
that the veteran did not appear to be exhibiting 
physiological or psychological distress related to the 
alleged in-service trauma such as, amnesia, decreased 
interest and detachment.  In addition, although the veteran 
reported that he was hypervigilant, the examiner found him to 
have been calm, collected and not on guard during the 
interview.  The VA examiner was also unable to relate the 
veteran's claims of sleep disturbance to the alleged in-
service trauma.  The veteran reported having an exaggerated 
startled response.  

After a complete review of the veteran's service and post-
service medical history, along with a mental status 
evaluation of the veteran, the examiner concluded that the 
veteran did not meet a diagnosis of PTSD in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  Indeed, 
the VA examiner noted that the veteran's previous employment 
at a VA PTSD clinic had enabled him to embellish his PTSD 
symptoms.  The VA examiner entered a diagnosis of mood 
disorder, which he found to have been unrelated to the 
veteran's military service.  

An August 2003 treatment report reflects an impression of 
rule/out PTSD.  A June 2004 treatment report, submitted by A. 
S., M.D., reflects that that he had been treating the veteran 
for depression, anxiety and PTSD since July 2002.  Dr. S. 
noted that the veteran had a long history of depression and 
anxiety.  Dr. S. noted that the veteran had been prescribed 
psychotropic medication. 

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  In support of the foregoing, the Board acknowledges 
that the veteran was dismissed from submarine duty because of 
"nervousness claustrophobia," and that he ultimately 
received an administrative discharge for severe adjustment 
reaction and severe anxiety/depression secondary to 
situation.  However, a review of the appellant's claims files 
does not reveal any service medical notation of PTSD.  
Moreover, in connection with this appeal, the appellant was 
examined by VA in 2003, wherein the examiner definitely 
concluded that the veteran did not meet a diagnosis of PTSD 
in accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  In addition, the VA examiner bolstered his opinion by 
pointing out that the veteran had learned how to embellish 
his PTSD symptoms by his previous employment at a PTSD 
clinic.  The VA examiner specifically noted that the 
appellant reported no specific incidents consistent with any 
of the criteria for PTSD.  

The appellant contends that Dr. S., his private practitioner, 
had diagnosed PTSD, and that such a diagnosis is a sufficient 
basis for the grant of service connection.  In this regard, 
the Board recognizes that a June 2004 report, submitted by 
Dr. S., reflects a diagnosis of PTSD.  However, the Board 
notes that Dr. S. did not link the appellant's diagnosis of 
PTSD to any specific in-service stressors claimed by the 
veteran.  In addition, the PTSD diagnosis provided by Dr. S. 
is contradicted by the VA examiner in 2003 who, after 
considering the evidence in the claims file, to include the 
appellant's military service and mental status examination, 
diagnosed the appellant with a mood disorder, not PTSD.  The 
VA examiner specifically noted that the appellant did not 
have PTSD.  Because of the thorough review of the record and 
the underlying explanation for the conclusions, the Board 
gives the diagnosis of the VA examiner more probative weight 
than the diagnosis provided by Dr. S.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim.

Medical evidence is required to establish a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record does not reflect that the appellant 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation with respect to 
his lumbar strain, neck strain, and PTSD are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This is 
especially so given that VA examiners have specifically 
opined that the veteran's lumbar and neck strains are 
unrelated to his active service, and that he did not have 
PTSD. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for lumbar strain with post-operative 
residuals of a laminotomy, neck strain, or PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in June 
2003 and March 2004, by March and August 2004 statements of 
the case and by a March 2004 supplemental statement of the 
case.  In particular, the June 2003 and March 2004 letters 
informed the veteran that to substantiate the claims for 
service connection the evidence must show a current 
disability that was related to disease or injury incurred in 
or aggravated by military service, or disability that has 
existed continuously from the date of discharge until the 
present.  The letters advised the veteran that VA must make 
reasonable efforts to assist him in getting evidence, 
including medical records, Social Security Administration 
records, or relevant records not held by any Federal 
agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).  (Although all notices required by the VCAA may not 
have been provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist, service medical records, 
private and VA post-service medical records, and hearing 
transcripts are of record.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran.  This is especially so given that VA 
has had the veteran examined in November 2003 and March 2004 
for the specific purpose of determining whether any PTSD, 
lumbar disability, or neck strain is related to his military 
service.  In addition, the veteran provided testimony 
concerning his claims at hearings at the RO in June 2004 and 
March 2005, one before a hearing officer and the other before 
the undersigned Veterans Law Judge.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  


ORDER

Service connection for lumbar strain with post-operative 
residuals of a laminotomy at L3-4 is denied. 

Service connection for a neck strain is denied. 

Service connection for PTSD is denied. 


REMAND

The Board notes that before the veteran filed his claim for 
service connection for a mood disorder, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  The 
implementing regulations are applicable to the veteran's 
claim.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimants 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims files reveals that the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice for his claim for service connection for a 
mood disorder.  Thus, on remand, the RO should therefore 
ensure that the veteran is advised as to what is required to 
substantiate his claim for service connection for a mood 
disorder.  He should be told what is required of him and what 
VA will yet do to assist him.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

With regards to the veteran's multiple sclerosis claim, he 
maintains that he first manifested symptoms associated with 
multiple sclerosis during service.  In this regard, he 
contends that he had problems with coordination, shaking and 
dropping items.  In support of this contention, a January 
1975 service medical report reflects that the veteran was 
described as shaky after he was "uptight" with some of his 
fellow shipmates.  He was prescribed Valium.  

The Board notes that service connection may be granted for 
current disability resulting from an injury sustained or a 
disease contracted in service, but certain diseases may be 
presumed to have been so incurred even if there is no record 
of such a disability during service.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  The provisions of 
38 U.S.C.A. § 1112(a)(4) (West 2002) allow for such 
presumptive service connection when multiple sclerosis 
manifests itself to a compensable degree within 7 years of 
the veteran's separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2004).

In the present case, a June 1997 private treatment report 
reflects that the veteran was initially diagnosed with 
multiple sclerosis in 1997, which is a little more than two 
decades after the veteran's January 1975 discharge from 
service.  In statements and in hearing testimony, however, 
the veteran claimed that he had first manifested symptoms 
associated with multiple sclerosis during active service.  In 
these circumstances, the veteran is entitled to a VA 
examination to determine whether, based on the competent 
medical and lay evidence of record, multiple sclerosis 
manifested itself within the requisite time frame.  A remand 
is therefore warranted.

This case is REMANDED to the RO for the following actions:

1.  The RO should review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2004).  
The veteran should be specifically told 
of what is required to substantiate his 
claim of entitlement to service 
connection for a mood disorder, and of 
the information or evidence he should 
submit, as well as the information or 
evidence that VA will yet obtain, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran should also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2004).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated his 
multiple sclerosis since May 2003.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  The veteran should 
be given opportunity to obtain them.  All 
other notification actions required by 
the VCAA with respect to the increased 
evaluation claim should be taken, 
including notice to the veteran of the 
information or evidence he should provide 
and the information or evidence the RO 
will yet obtain.  The veteran should be 
told to submit all pertinent evidence in 
his possession.

3.  Thereafter, whether or not records 
are obtained, the RO should arrange for 
an appropriate VA examination to 
determine, as best as can be, the time of 
onset of his multiple sclerosis.  The 
claims files must be made available to 
the examiner.  The examiner should 
indicate whether, based on the medical 
evidence during and after service and the 
lay statements submitted (only insofar as 
they describe symptoms observed and not 
including any opinions expressed as to 
the etiology of the veteran's multiple 
sclerosis), it is at least as likely as 
not that the veteran's multiple sclerosis 
manifested itself during military service 
or within 7 years after his January 1975 
discharge from service, or that the 
multiple sclerosis is otherwise traceable 
to the veteran's period of military 
service.  If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for a mood disorder 
and multiple sclerosis.  The RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If any benefit sought is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  They should also be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


